Pettit, J.
This suit was brought by the appellee against the appellant before a justice of the peace, to recover damages for the obstruction of a street. Before the justice, there was judgment for costs for the appellant; and on appeal to the circuit court, there was judgment against the appellant for one dollar and costs. This court has no jurisdiction of this case, owing to the smallness of the amount in controversy, exclusive of interest and costs. 2 G. & H. 269, sec. 550, and cases cited in note 3 to that section; Moffitt v. Wilson, 44 Ind. 476.
The appeal is dismissed, at the costs of the appellant.